         Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
KING & SPALDING LLP                       )
                                          )
                  Plaintiff,              )
                                          )
              v.                          )
                                          )                   Case No. 16-cv-01616 (APM)
UNITED STATES DEPARTMENT OF               )
HEALTH AND HUMAN SERVICES, et al.         )
                                          )
                  Defendants.             )
__________________________________________)


                      PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                   DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE
                                    SEALING ORDER

       Justice does not require this Court to reverse its own sealing order.            Neither the

Defendants nor the public has any discernable interest in forcing King & Spalding LLP to file

proprietary case-staffing and billing information out in the open.   Instead, the Defendants’ motion

for reconsideration is just another example of why this court should award fees here: to tamp down

on the Defendants’ strategy of unnecessarily running up the bill on FOIA litigants.

                                         BACKGROUND

       The Defendants’ most recent filing continues a well-established pattern of unnecessary and

wasteful delay.     After nearly four years of King & Spalding’s persistence, Defendants finally

released—under this Court’s order—all the public records King & Spalding requested and was

always entitled to under the Freedom of Information Act with only minor redactions.

See ECF No. 72 at 1–4.      For reasons already explained, the firm’s success and the Defendants’

obdurate resistance to these lawful requests justify an award of reasonable attorneys’ fees.

See id. at 4–11.    And in support of its request for that award, King & Spalding has offered the
          Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 2 of 9




Defendants and the Court a detailed account of its investment in this litigation, including individual

billing entries.     That account includes who worked on this matter and when, what tasks the

attorneys performed, and the hourly rates King & Spalding charges for each attorney’s time.

See ECF No. 73 Exs. A–B.

        Because the public disclosure of such information would give the firm’s competitors a leg-

up in vying for future representations, King & Spalding asked the Court to limit access to the

billing documents.       See ECF No. 73.     To be sure, the firm has never resisted making a full

disclosure to the Court, and it has likewise limited its sealing request to explicitly allow Defendants

full access to the billing documents. See ECF No. 73-1 at 1.       In addition, King & Spalding has

made public the amount if its total demand, which ensures sufficient transparency for these

proceedings.       Nevertheless, when asked via email how it would respond to the firm’s fees motion

and sealing motion, Defendants stated they would oppose both.          ECF No. 74-3 at 1.     King &

Spalding relayed the Defendants’ opposition in the sealing motion papers, see ECF No. 73-1 at 2,

and this Court nonetheless granted the motion to seal. Defendants now file their opposition in

the form of a reconsideration motion. See ECF No. 74.         The Court should reject it. 1

                                            ARGUMENT

        The Court was right to allow King & Spalding to file its detailed and sensitive billing

records under seal.     This Court should not grant the Defendants’ reconsideration motion because

they have not established that “justice … requires” that outcome.       Cobell v. Norton, 224 F.R.D.

266, 272–73 (D.D.C. 2004) (emphasis added).            The reasons for granting King & Spalding’s



1
  In addition to attacking the Court’s initial sealing determination, Defendants’ reconsideration
motion also criticizes King & Spalding’s representation of Defendants’ intent to oppose the sealing
motion. See ECF 74 at 7. That issue has no bearing on the propriety of sealing. Even so, King
& Spalding made a good-faith effort to understand and relay Defendants’ position, and the Court
can now evaluate the parties’ correspondence at it sees fit.


                                                   2
         Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 3 of 9




motion still hold, and Defendants have not refuted them.        This Court should thus deny the

Defendants’ motion.

I.     The Sealing Order Was Proper and Within the Court’s Sound Discretion.

       In exercising its broad discretion to limit public access to these proceedings, the Court

necessarily considered:

       (1) the need for public access to the judicial proceeding; (2) the extent to which the
       public had access to the documents prior to the sealing order; (3) the fact that a
       party has objected to the disclosure and the identity of that party; (4) the strength
       of the property and privacy interests; (5) the possibility of prejudice to those
       opposing disclosure; and (6) the purposes for which the documents were
       introduced.

Pub. Citizen Health Research Grp. v. FDA, 953 F. Supp. 400, 405 (D.D.C. 1996) (citing United

States v. Hubbard, 650 F.2d 293, 317–22 (D.C. Cir. 1980), supp. op. filed (Feb. 9, 1981)). For

reasons King & Spalding has already explained, see ECF No. 73-1 at 2–3, those factors favored

and still favor the Court’s sealing order in this case. The Court recognized that the balance of

relevant factors—including the public’s limited interest in this information and King & Spalding’s

strong interest in keeping it private—warrant a limited protective seal.

       That determination is as true now as it was just weeks ago when the Court granted the

motion to seal. The public still has meaningful access to these proceedings, including full view

of the total cost of this litigation to King & Spalding and full view of the public docket showing

the Defendants’ continual delay tactics—including now this reconsideration motion—that ran and

continue to run up the tab on and unnecessarily prolong the litigation. No one should be surprised,

after looking at the Defendants’ tactics, that the bill continues to climb.        Contrary to the

Defendants’ suggestion, this publicly available information is sufficient to ensure a transparent

vetting of the firm’s request for fees as the prevailing party in this case. See In re Anthem, Inc.

Data Breach Litig., No. 15-MD-02617-LHK, 2018 WL 3067783, at *2 (N.D. Cal. Mar. 16, 2018)



                                                 3
          Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 4 of 9




(disclosure of aggregate billing data is sufficient to satisfy the public’s limited interest in the

records at issue).   By contrast, further disclosure of King & Spalding’s billing rates, staffing

strategies, and detailed billing entries would harm the firm without providing any discernable

benefit to the public. And although Defendants oppose sealing because it may be inconvenient to

redact sensitive information from their future briefing, they cannot credibly argue that they would

suffer any prejudice from the Court’s protective seal. Indeed, the Defendants have full access to

all sealed material and may challenge King & Spalding’s fee request consistent with the sealing

order. In fact, the detailed billing records provided are much more detailed than records usually

filed publicly, giving the Defendants more information than they would have with a public filing.

In light of these facts, the Court’s order was sound. It should be reaffirmed.

II.    Defendants’ Arguments for Unsealing, Based on Out-of-Circuit and Unpublished
       District Court Cases, Do Not Disturb the Court’s Order Which Properly Balances the
       Interests of All Parties.

       Defendants’ request for reconsideration fails to establish why justice requires unsealing.

Many courts across the country have sealed detailed billing records like those at issue here.

Rather than engaging the relevant sealing considerations, Defendants urge this Court to reverse

course because other courts sometimes decline to seal billing information and because King &

Spalding has publicly disclosed other billing rates of other attorneys in an unrelated bankruptcy

proceeding, see ECF No. 74 at 1–2, which was governed by a statutory requirement to disclose

fees that does not apply here.   Neither argument comes close to justifying reversal of the Court’s

sealing order in this case.

       First, the lack of published, binding precedent should be telling, as is the resort to out-of-

circuit and unpublished district court decisions by Defendants.         Such citations are hardly a

compelling case for reconsideration.    The reason for this lack of precedent is simple: The decision

regarding whether to seal is a decision that is left to the sound discretion of the individual district


                                                  4
          Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 5 of 9




court judge.   Nor does justice require this Court to reconsider its decision because courts across

the country often have granted motions to seal billing records, especially if the records are detailed

and where opposing counsel is given access to the records.          In one such case, the court found

public disclosure of aggregate billing data sufficient to satisfy the public’s limited interest in the

records at issue.   See In re Anthem, 2018 WL 3067783, at *2.          In Anthem, the court noted that

“they have not asked to seal the amounts aggregated across all contract attorneys, staff attorneys,

and the contract paralegal. Accordingly, the Court finds that Plaintiffs have narrowly tailored

their request.” Id. at *2 (citation omitted).      The same logic applies here and supports the court’s

decision to grant the motion to seal.

       Another court recognized that such billing records are competitively sensitive and

accordingly granted a motion to seal.       Mine O’Mine, Inc. v. Calmese, No. 2:10-cv-00043-KJD-

PAL, 2012 WL 1279827, at *4 (D. Nev. Apr. 16, 2012).               In Mine O’Mine, the plaintiff filed

“detailed billing records which contain negotiated billing rates.”        Id. (emphasis added).    The

court found that such material should be sealed after weighing its sensitivity against the “strong

presumption in favor of public access.”      Id.    Other courts agree that detailed billing records are

not appropriate for public release and have granted sealing motions.        In re Maxwell Techs., Inc.,

Derivative Litig., No. 13CV966 BEN (RBB), 2015 WL 12791166, at *7 (S.D. Cal. July 13, 2015).

In Maxwell, the court granting the motion to seal “the very detailed billing records of counsel and

their activities.” Id.   The court noted that daily billing records, like the ones here, were likely

to contain confidential material. 2   Id.   This Court’s order to seal was sound.




2
  While Maxwell also had to do with questions of privilege, the court noted that confidentiality
and privilege concerns animated its decision. King & Spalding’s detailed, daily billing records
are confidential and should not be made public.


                                                     5
          Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 6 of 9




        Finally, King & Spalding narrowly tailored its request by allowing Defendants full access

to the record also supports maintaining the seal. See Selee Corp. v. McDanel Advanced Ceramic

Techs., LLC, No. 1:15-CV-00129-MR, 2016 WL 9686076, at *2 (W.D.N.C. Dec. 15, 2016).                   In

Selee, the plaintiff advocated for in camera review of its billing records.    Id.   The court granting

the motion to seal as to the public but denied the motion to seal as to the request for in camera

review noting that the opposing party should have access to the records as a matter of fairness.

Id. at *1–2.   King & Spalding followed that pattern here and narrowly tailored its request by

giving access to the records to Defendants.     This makes good sense: The Defendants have access

to the records, the public has access to the aggregate amount of the request as well as the docket

to judge the adequacy of the demand versus the lengthy litigation involved, and King & Spalding’s

interests are also protected.   The Court justly balanced all of these considerations because a law

firm’s rate-setting and staffing decisions are susceptible to exploitation by competitors and

opponents alike, especially when the billing entries are detailed.

        All Defendants muster in seeking reconsideration is that courts come out different ways

depending on the facts, particularly depending on how detailed the billing entries appear to be.

What is clear from the binding case law, however, is that sealing records is a matter of judicial

discretion driven by balancing the need for the information with the need to protect sensitive

information.    See United States v. El-Sayegh, 131 F.3d 158, 160 (D.C. Cir. 1997) (citing Nixon

v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978)).         In this case, the Court’s sealing order has

correctly assessed the balance.     Defendants’ invocation of the authority from other courts with

other fact patterns thus fails to show that justice requires the release of detailed billing entries that

need, as many courts recognized, to be protected.




                                                   6
             Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 7 of 9




           Second, the fact that different King & Spalding attorneys disclosed their rates in a

completely unrelated bankruptcy case in the United States Bankruptcy Court for the Southern

District of New York says nothing about what “justice requires” here.               This is especially so

because, unlike here, King & Spalding was required by the bankruptcy statute to make those

filings.     Bankruptcy law is its own animal and suggesting that a specialized bankruptcy law rather

than common law precedent should apply here is incorrect.           The bankruptcy rules have displaced

the common law rules that govern sealing in this case. See In re Roman Catholic Archbishop of

Portland in Or., 661 F.3d 417, 430 (9th Cir. 2011), amended (Nov. 7, 2011).           Unlike the common

law governing this case, the Bankruptcy Code requires a debtor’s attorneys to disclose billing

information and is silent about sealing such records, because their fees encumber the bankrupt

estate and the creditors have a right to know that information.              See 11 U.S.C. § 329; In re

Kisseberth, 273 F.3d 714, 721 (6th Cir. 2001) (“The provisions of the Bankruptcy Code and the

Bankruptcy Rules that regulate attorney fees are designed to protect both creditors and the debtor

against overreaching attorneys.” (citing In re Walters, 868 F.2d 665, 668 (4th Cir. 1989))).             In

the rare case where a party did seek to seal information included in such a disclosure, the motion

was denied.       In re Charity, No. 16-31974-KLP, 2017 WL 3580173, at *1 (Bankr. E.D. Va. Aug.

15, 2017).      It is not surprising, then, that a specific statutory regime will cause a different practice

in bankruptcy cases than in the many cases cited above where billing records have been sealed in

civil cases.     Accordingly, Defendants’ reliance on an unrelated filing by other King & Spalding

attorneys in a bankruptcy case is misdirection and does not support reconsideration of this Court’s

order.

           Finally, Defendants’ fallback request for a partial unsealing of the billing records must also

fail.    See ECF No. 74 at 2. As several other courts have found, detailed, daily billing entries




                                                      7
            Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 8 of 9




should not be filed publicly because this information is sensitive, and it causes confidentiality

concerns.      Mine O’Mine, Inc., 2012 WL 1279827, at *4; Maxwell Techs., No. 2015 WL

12791166, at *7.       Indeed, staffing and case management choices carry at least the same

commercial sensitivity as the rate the firm has charged for a given attorney’s time on a given

matter.     It is the rates in combination with these strategic determinations contained in detailed

billing entries that fix the cost and value of the legal services provided.   Given that this is the

totality of the “product” that a law firm like King & Spalding sells, its forced public disclosure

would necessarily harm the firm’s ability to compete for and negotiate future representations.

Defendants’ mere disagreement on this point, based on its own say-so, does not meet the standard

for reversal of a sealing order. 3

                                          CONCLUSION

          For the foregoing reasons, the Court should reject Defendants’ motion for reconsideration.



Dated: February 26, 2020                               Respectfully submitted,



                                                       /s/ John C. Richter
                                                       John C. Richter, D.C. Bar No. 1014001
                                                       KING & SPALDING LLP
                                                       1700 Pennsylvania Ave., NW
                                                       Suite 200
                                                       Washington, DC 20006
                                                       Telephone: (202) 626-5617
                                                       Counsel for Plaintiff




3
  If the court withdraws its order to seal, King & Spalding should be given the opportunity to
withdraw its previous detailed filing and to refile less detailed records. King & Spalding would
also ask for the Court to order Defendants to destroy the service and courtesy copies of the sealed
exhibits in the Defendants’ possession if the order to seal is withdrawn.


                                                  8
         Case 1:16-cv-01616-APM Document 76 Filed 02/26/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record who have consented to electronic notification.


                                                    /s/ John C. Richter
                                                    John C. Richter, D.C. Bar No. 1014001
                                                    KING & SPALDING LLP
                                                    1700 Pennsylvania Ave., NW
                                                    Suite 200
                                                    Washington, DC 20006
                                                    Telephone: (202) 626-5617
                                                    Counsel for Plaintiff
